Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the communication filed on August 9, 2019, which paper has been placed of record in the file.
2.           Claims 1-6 are pending in this application. 



Information Disclosure Statement
3.        The information disclosure statements (IDS) submitted on August 9, 2019 and February 3, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Interpretation
4.         The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a determination unit, a division unit, an analysis unit, an acquisition unit, a calculation unit, an extraction unit”, recited in claims 1-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 101
6.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

7.      Claims 1-6 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
             Independent claim 1, which is illustrative of the all independent claims and analyzing as the following:
         Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claim recites a system and, therefore, is a machine.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations: determining one of the plurality of explanatory variables…, dividing the plurality of data sets for each layer using the stratification explanatory variable, performing a multiple regression analysis on each of group of the plurality of data sets that have been divided, and acquiring an integrated multiple regression equation in which results of the multiple regression analysis are integrated, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Moreover, the claim recites the limitations: determining one of the plurality of explanatory variables…, dividing the plurality of data sets for each layer using the stratification explanatory variable, performing a multiple regression analysis on each of group of the plurality of data sets that have been divided, and acquiring an integrated multiple regression equation in which results of the multiple regression analysis are integrated, which are directed to mathematical relationships, mathematical formulas or equations, and mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a processor and a memory, and using the processor to perform determining, dividing, performing, and acquiring steps. The processor is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of determining, dividing, performing, and acquiring steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
           The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
           (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 
           (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 
           (3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or 
           (4) a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s), which satisfies the requirements set forth in MPEP § 2144.03. 
            In this case, the present Specification described in page 7, lines 10-33 of using general-purpose computer and available commercial products to perform the method. Thus, the applicant provides (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements. 
	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         The dependent claims do not add limitations that meaningfully limit the abstract idea. For example, Claims 2-5 recite calculate a contribution rate…, extract the explanatory variables…; Therefore, the dependent claims do not impart patent eligibility to the abstract idea of the independent claim. The dependent claims rather further narrow the abstract idea and the narrower scope does not change the outcome of the two-part Mayo test. Narrowing the scope of the claims is not enough to impart eligibility as it is still interpreted as an abstract idea, a narrower abstract idea. Therefore, none of the dependent claims alone or as an ordered combination add limitations that qualify as significantly more than the abstract idea. 
          Regarding independent claim 6, Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 6 directed to a method, is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1. 
          Accordingly, claims 1-6 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.


           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



  Claim Rejections - 35 USC § 102
8. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.     Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuta (US 2011/0208495).
            Regarding to claim 1, Yuta discloses a multiple regression analysis apparatus configured to perform a multiple regression analysis on a plurality of data sets, each of which is composed of a plurality of explanatory variables and an objective variable, the apparatus comprising: 
            hardware, including at least one memory configured to store a computer program and at least one processor configured to execute the computer program (para [0104], The first and second embodiments are each implemented in the form of a program and executed on a personal computer, a parallel computer, or a supercomputer; para [0112], Each of the above programs can be stored on a computer-readable recording medium, and such recording media can be distributed and circulated for use. Further, each of the above programs can be distributed and circulated through communication networks such as the Internet); 
           a determination unit, implemented by the hardware, configured to determine one of the plurality of explanatory variables that is effective as a parameter when stratification of the plurality of data sets is performed to be a stratification explanatory variable (para [0056],  in equation (1), M1 indicates the calculated value of the dependent variable of a given sample, and x1, x2, . . . , xn indicate the values of the explanatory variables (parameters); on the other hand, a1, a2, . . . , an are coefficients, and C1 is a constant. By substituting the values of the explanatory variables into the above equation (1) for a given sample, the value of the dependent variable Y of that sample is calculated);
          a division unit, implemented by the hardware, configured to divide the plurality of data sets for each layer using the stratification explanatory variable (para [0056], When the value of the dependent variable M1 calculated by the equation (1) coincides with the measured value of the sample, the sample S lies on the regression line M1 drawn in FIG. 1. Accordingly, it can be said that the closer the samples cluster to the regression line Y, the higher the goodness of fit (accuracy) of the regression equation);
          an analysis unit, implemented by the hardware, configured to perform a multiple regression analysis on each of groups of the plurality of data sets that have been divided (para [0054], performing multiple linear regression analysis on a certain training sample set. The figure depicts the correlation between the measured and the calculated values (calculated using a generated prediction model) of the dependent variable of the training samples)
          and an acquisition unit, implemented by the hardware, configured to acquire an integrated multiple regression equation in which results of the multiple regression analysis are integrated (para [0056], the accuracy of the multiple regression equation is determined by the correlation coefficient R or the coefficient of determination R2. If the correlation coefficient R equals 1, all the samples lie on the regression line. FIG. 1 illustrates the case where the correlation coefficient R is 0.7).
          Regarding to claim 2, Yuta discloses the multiple regression analysis apparatus according to Claim 1, further comprising: 
          a calculation unit, implemented by the hardware, configured to calculate a contribution rate of each of the plurality of explanatory variables to the objective variable (para [0057], In the multiple linear regression analysis illustrated in FIG. 1, while the correlation coefficient R calculated based on the analysis of the entire sample set is 0.7, it is seen that samples 1, 2, 3, and 4 lie on the regression line M1; therefore, it can be considered that these samples ideally fit the multiple regression equation M1. Stated another way, if the dependent variables of these samples are unknown, then when the dependent variables of the samples 1, 2, 3, and 4 are calculated by using the multiple regression equation M1 as a prediction model, the calculated values (predicted values) almost exactly match the measured values of the dependent variables, which depicts that accurate predictions have been made); and 
           an extraction unit, implemented by the hardware, configured to extract the explanatory variables, the number of which satisfies a predetermined condition and the calculated contribution rates of which are high, from among the plurality of explanatory variables, wherein the determination unit determines the stratification explanatory variable from the extracted explanatory variables (para [0078], The training samples may be extracted by either one of the following methods: one is to set a suitable threshold value for the residual value and to extract the training samples having residual values not larger than the threshold value, and the other is to extract a predetermined number of training samples in order of increasing residual value. However, the threshold value for the residual value may be set to 0. Alternatively, the threshold value may be set equal to the result of dividing the largest residual value by the number of samples. In this case, the threshold value is different for each stage. When extracting a predetermined number of training samples in order of increasing residual value, the number of samples to be extracted may be set to 1, or it may be set as a percentage, for example, 3%, of the total number of samples in each stage).
          Regarding to claim 3, Yuta discloses multiple regression analysis apparatus according to Claim 2, wherein the calculation unit calculates the contribution rate using a non-linear regression method (para [0005], the correlation coefficient R or the coefficient of determination R2 is calculated based on the difference between the actual value of the dependent variable of a given sample and the predicted value calculated using a multiple linear or nonlinear regression equation (prediction model) generated for the purpose. Accordingly, the correlation coefficient R or the coefficient of determination R2 equal to 1 means that the actual value of the dependent variable of that sample exactly matches the predicted value of the dependent variable calculated by the prediction model).
          Regarding to claim 4, Yuta discloses multiple regression analysis apparatus according to Claim 3, wherein the calculation unit calculates the contribution rate using a random forest (para [0077], When the first multiple regression equation M1 is thus generated, the value (predicted value) of the dependent variable is calculated in step S7 for each training sample by using the multiple regression equation M1. The calculated value of the dependent variable of each training sample is obtained by substituting the parameter values of the sample, such as depicted in FIG. 7, into the above equation (1)).
           Regarding to claim 5, Yuta discloses multiple regression analysis apparatus according to Claim 3, wherein the determination unit determines, when there are a plurality of candidates for the stratification explanatory variable, the candidate whose coefficient of determination when a single regression analysis is performed is the lowest to be the stratification explanatory variable (para [0057], On the other hand, for samples 5, 6, 7, etc., the calculated value of the dependent variable departs widely from the measured value, which means that the multiple regression equation M1 cannot make accurate predictions about these samples. In this way, even when the correlation coefficient R is 0.7, the adequateness fit of the multiple regression equation M1 varies from sample to sample).
           Regarding to claim 6, Yuta discloses a multiple regression analysis method for performing a multiple regression analysis on a plurality of data sets, each of which is composed of a plurality of explanatory variables and an objective variable, the method comprising: 
           determining one of the plurality of explanatory variables that is effective as a parameter when stratification of the plurality of data sets is performed to be a stratification explanatory variable (para [0073], in step S2, initial parameters (explanatory variables) to be used in multiple regression analysis are generated for each individual training sample); 
          dividing the plurality of data sets for each layer using the stratification explanatory variable; performing a multiple regression analysis on each of groups of the plurality of data sets that have been divided (para [0081], the reliability metric is defined by the value obtained by dividing the number of samples by the number of parameters; if this value is small, the multiple regression equation generated using the samples and the parameters has hardly any scientific or data analytic meaning, and it is determined that the analysis has failed, no matter how high the value of the correlation coefficient R or the coefficient of determination R is. Usually, when this metric value is larger than 5, the analysis is judged to be a meaningful data analysis (successful analysis), and as the value becomes farther larger than 5, the reliability of the multiple regression equation becomes correspondingly higher); and 
          acquiring an integrated multiple regression equation in which results of the multiple regression analysis are integrated (para [0083], When the process from step S4 on is repeated, a new final parameter set is constructed in step S5, and a new multiple regression equation M2 is generated in step S6. In step S7, the predicted value of each training sample is calculated by using the new multiple regression equation M2, and in step S8, the residual value of each training sample is calculated based on the new multiple regression equation M2).  


          
                                                            Conclusion
10.        Claims 1-6 are rejected.
11.     The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
            Yuta (US 2010/0070441) discloses an objective variable prediction model based on multiple regression analysis and having high prediction accuracy is generated by a computer. 
            Jeng (US 10,741066) discloses a system and method for using vehicle signature data from a single inductive loop sensor to estimate vehicle speed. Two regressors are calculated from the vehicle signature: the “inverse of the duration” and the “slew rate”. Regression models are generated from empirical data for several vehicle categories. Using the regression model for the category of vehicle and the two regressors vehicle speed is estimated. The regression models have been demonstrated to be robust eliminating the need for site-specific calibration or estimation.
             Scott et al (US 2019/0274597) disclose many different models (or equations) can be used, including but not limited to a linear regression model; a multiple variable regression model, a random forest model, a non-linear model, a Bayesian regression model, a neural network, a machine learning model, a non-random decision tree, or a discriminant analysis model, to name a few. Examples of models incorporating or determined by multiple variable regression analysis (para [0313]).
            Ide (US 2011/0238606) discloses a machine learning method, and particularly to a kernel regression method, and more particularly to a multiple kernel regression method.
            Yasuda et al. (US 2010/0003831) disclose a predicted film formation rate value is computed based on a film formation rate prediction formula obtained in advance and apparatus parameters obtained during a previously-performed film formation process. 
            Masuyama et al. (US 2008/0249957) disclose the profit related index ROA .delta. is made the target variable, and foregoing factors 1 to 5 are made the explanatory variables upon performing multiple regression analysis, and the partial regression coefficient, standard partial regression coefficient, and t value of the respective factors (explanatory variables) are calculated (para [0267]).            
             Sekine et al. (US 2007/0288105) disclose abnormal values of an objective variable are removed. A degree of association between an objective variable and a plurality of explanatory variables is calculated. A plurality of explanatory variables having a high degree of association are extracted. A degree of independence between the explanatory variables is calculated. 

12.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
September 7, 2022